           Case 7:16-cr-00328-VB Document 471 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :          ORDER
v.                                                    :
                                                      :          16 CR 328-06 (VB)
NORDIA TOMPKINS,                                      :
                                    Defendant.        :
------------------------------------------------------x

        In a letter dated April 13, 2020 (which the Court will separately docket), defendant
Nordia Tompkins asks the Court to “reconsider [her] release date” and “grant [her] a second
chance” in light of the impact her incarceration has had on her family and on her relationship
with her children. Unfortunately, the Court does not have the authority to reduce defendant’s
sentence on that basis. Moreover, the Court took defendant’s family circumstances into account
when it sentenced her to 87 months’ imprisonment (which was substantially below the applicable
Sentencing Guidelines range) upon her conviction for conspiring to distribute and possess with
intent to distribute large quantities of heroin in and around Sullivan County, New York. The
Court also took into consideration defendant’s leadership role in the conspiracy, and the need for
the sentence imposed to promote respect for the law and provide just punishment.

      The Bureau of Prisons has the authority in limited circumstances to transfer an inmate to
home confinement, particularly in light of the current public health crisis. Therefore, Ms.
Tompkins may wish to address her request to the Warden of her correctional facility.

        Chambers will mail a copy of this Order to defendant at the following address:

        Nordia Tompkins
        Reg. No. 77676-054
        Federal Prison Camp Danbury
        33½ Pembroke Road
        Danbury, CT 06811

Dated: April 29, 2020
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge




                                                          1
